DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 12/29/2022 does place the application in condition for allowance. 
	Examiner withdraws all rejection in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Morioka (US Pub No. 2016/0197207), Kurland (US Pat No. 4755231), Sheats (US Pub No. 2011/0041890), and  Morad (US Pub No. 2015/0349703) are the closest prior art.
Morikoka et al. teaches a method [0024] for forming a device [Fig. 11, 0021, 0024], comprising:
At least one solar cell, the solar cell having a plurality of cropped corners positioned around a plurality of sides of the solar cell [middle cell in figure 11, 0021-0024], the solar cell having a plurality of front contacts in the plurality of cropped corners, and the solar cell having a plurality of grids on a front surface of the solar cell,  wherein: the grids collect current generated by the solar cell, the grids terminate at the front contacts in the cropped corners of the solar cell,
and electrical connections for the solar cells are made to the grids on the front surface of the solar cells via the front contacts in the cropped corners of the solar cells [Fig. 11]
Sheats et al. teaches a metallization pattern comprising a front contact and grid at each corner of the cell [Fig. 2C, 0028], used to provide a metallization pattern that provides more exposure of the active layer, resulting in improved efficiency [0068].
Kurland et al. teaches a substrate comprising Kapton 12a, aluminum 22, and Kapton 12b [Fig. 3, C4 ln 40-52] incorporated into an electrical connection [See diagram in figure 3 where the cells are connected to a load and the aluminum layer 22] in order to provide a ground path for electric charge building up at the rear face of the substrate, and means for providing a suitable heat emissive surface at the rear face [C2 ln 15-25].
Morad et al. teaches in figure 7 flexible interconnect 400 such as 400c or 400F [0157] which comprises patterning such as slots or hole in order to increase their mechanical compliance (flexibility) both perpendicular to and parallel to the edges of the super cells to reduce or accommodate stress perpendicular and parallel to the edges of the super cells arising from mismatch between the CTE of the interconnect and that of the solar cells [0155].
The references would not have been obvious to combine with the teaching of modified Morikoka et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
	Modified Morikoka et al. teaches structural limitations of claims 1, 16, and 31 but does not disclose the limitations of “the substrate includes one or more electrical conductors that carry current to all of the cropped comers of the solar cell,  at least some of the electrical conductors are buried in the substrate, at least some of the electrical conductors buried in the substrate comprise conducting loops or U-shapes located under or alongside the solar cell, and electrical connections for the solar cell are made to the grids on the front surface of the solar cell and the electrical conductors of the substrate via the front contacts in the cropped corners of the solar cell” 
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “the substrate includes one or more electrical conductors that carry current to all of the cropped comers of the solar cell,  at least some of the electrical conductors are buried in the substrate, at least some of the electrical conductors buried in the substrate comprise conducting loops or U-shapes located under or alongside the solar cell, and electrical connections for the solar cell are made to the grids on the front surface of the solar cell and the electrical conductors of the substrate via the front contacts in the cropped corners of the solar cell” in conjunction with the remaining limitations of claim 1, 16, and 31 respectively.
Therefore; claims 1-16, 31, and 46-48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726